El Juez PbesideNte Sb. HebNÁndez,
emitió la opinión del tribunal.
Ante la Corte Municipal de Fajardo promovió José Lugo y Calzada en 11 de enero dél corriente año información para justificar la posesión de 32 cuerdas de terreno radicadas en el barrio de Sabana del término municipal de Luquillo, de las cuales había adquirido 26 de los consortes Juan de M’atta Rosado y Guadalupe Corcino Narváez por título de compra-venta, y las 6 cuerdas restantes de Simplicia Cruz por igual título.
El Juez Municipal aprobó el informativo practicado por resolución de 2 de febrero siguiente y ordenó su inscripción en el Registro de la Propiedad de Humacao sin perjuicio de-tercero de mejor derecho, a cuyo fin se entregaría el expe-diente original al interesado. ' .
El registrador verificó la inscripción en cuanto a las 6: cuerdas y la suspendió en cuanto a las otras 26, por medio-de nota que copiada a la letra dice así:
“Inscrito este expediente, pero sólo en cuanto a las 6 cuerdas de-la finca que el promovente compró a Simplicia Cruz, en el tomo 7 de Luquillo, al folio 168 vuelto, finca No. 345, inscripción 2a.'; y sus-*354pendida la inscripción en cuanto a las 26 cuerdas compradas a Juan •de Matta Rosado y esposa, que aparecen inscritas a favor de éste, de conformidad con lo dispuesto en el párrafo segundo del artículo 393 de la Ley Hipotecaria, basta que la Corte Municipal de Fajardo, con vista de la copia que se acompaña de la inscripción que aparece a favor del citado Juan de Matta Rosado, y con citación y audiencia de las personas en él interesadas, Juan de Matta Rosado y esposa, confirme o revoque según proceda, el auto de aprobación de dicho espediente, tomándose entretanto anotación preventiva en el mismo tomo y folio al principio citados anotación a. Humacao, febrero 23 de 1915. El Registrador, Miguel Plan ellas.”
La notificación de dicha nota se hizo a José Lugo Calzada por medio de carta que en 25 de febrero citado le dirigió por correo el mencionado registrador acompañándole el expe-diente original con copia del asiento que motivaba la suspen-sión de inscripción para que acudiera a la Corte Municipal de Fajardo a los fines expresados en la nota. Lugo Calzada presentó dichos documentos en la secretaría de esta Corte Suprema en 15 de marzo próximo pasado con alegato escrito •en que pide se dicte resolución aprobando o revocando la opinión del registrador de la propiedad, alegando en defensa de su derecho la falta de cumplimiento por el registrador •de las secciones Ia. y 2a. de la Ley sobre Recursos contra las resolución de los Registradores de la Propiedad.
La nota recurrida se ajusta al artículo 393 de la Ley Hipo-tecaria preceptivo entre otros particulares de que si los regis-tradores antes de inscribir alguna finca o derecho en virtud de información posesoria encontraren algún asiento de adqui-sición de dominio o posesión no cancelado que esté en con-tradicción con el hecho de la posesión justificada por dicha información, suspenderán la inscripción, harán anotación pre-ventiva si la solicita el interesado y remitirán copia de aquel asiento al juez que haya aprobado la información para que en su vista -y con citación y audiencia de las personas que en virtud de dicho asiento puedan tener algún derecho sobre pl inmueble, confirme o revoque el auto de aprobación dando conocimiento en todo caso de la providencia recayente al *355registrador, para que lleve a efecto la inscripción o cancele la anotación preventiva.
El asiento de posesión de las 26 cuerdas de terreno a favor de Juan de Matta Rosado hecho en el Registro- de la Propie-dad de Humacao en 23 de abril de 1897 no había sido can-celado en el registro y hubiera quedado cancelado si se hu-biera llevado a efecto la inscripción de posesión de ese mismo terreno a favor de José Lugo Calzada. No se ha levantado cuestión alguna sobre la identidad del terreno.
El artículo 393 de la Ley Hipotecaria no está en oposición con las secciones Ia. y 2a. de la Ley de marzo 1°., 1902, sobre recursos contra las resoluciones de los registradores de la propiedad, como lo demuestra su simple lectura; y si bien el Registrador de Humacao remitió a José Lugo Calzada los documentos de que se deja hecho mérito en lugar de notificar su nota al interesado para que éste los recogiera o en caso nega-tivo hacer el registrador por si propio lá 'remisión de ellos a este tribunal a los fines de la interposición del recurso, Lugo Calzada no ha sufrido con ello perjuicio alguno y antes por el contrario, dándose por notificado con el recibo de los docu-mentos, interpuso oportunamente el recurso que la ley le otorga contra la nota del registrador.
Es cierto que el registrador no remitió copia del asiento contradictorio al Juez Municipal de Fajardo que aprobó la información, según preceptúa el artículo 393, pero, esa omi-sión tampoco causa perjuicio alguno' al recurrente, pues éste puede acudir a dicho juez municipal con los documentos que le fueron remitidos para el debido cumplimiento de lo que dicho artículo prescribe.
Por las razones expuestas es de confirmarse la nota recu-rrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-»drey y Hutchison.